DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2-12 and 17-20 in the reply filed on September 12, 2022 is acknowledged.

Status of Claims
Claims 1-26 are pending in the instant application. Claims 13-16 and 21-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-12 and 17-20 are under examination on the merits in the instant case.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
It is noted that the drawings filed electronically on March 16, 2020 contain color. See Figure 5A. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Further, the drawings are objected to because Figure 3 fails to identify what each of three different bars represents. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following: 
1. The specification contains incorrect information in at least paragraphs 0016 and 0018. Paragraph 0016 discloses “(TCCATAAAGTAGGAAACACTACA; miR-142-3p)”, which is incorrect because the art-recognized nucleotide sequence of miR-142-3p is 5’-UGUAGUGUUUCCUACUUUAUGGA. See the attached accession number MIMAT0000434. Similarly, paragraph 0018 discloses “(AGTAGTGCTTTCTACTTTATG; miR-142-5p)”, which is incorrect because the art-recognized nucleotide sequence of miR-142-5p is 5’-CAUAAAGUAGAAAGCACUACU. See the attached accession number MIMAT0000433.
Applicant is required to carefully review the entire specification and make appropriate correction is required.
2. The amino acid sequence of SEQ ID NO:2 claimed in the instant case appears to be encoded by SEQ ID NO:1. See for instance paragraph 0049 disclosing that “the AIMP2-DX2 gene has a base sequence set forth in SEQ ID NO: 1, and the AIMP2-DX2 polypeptide has an amino acid sequence set forth in SEQ ID NO: 2.” However, SEQ ID NO:2 comprises two amino acid residues at positions 56 and 58 (each Asp), which cannot be encoded by corresponding codons in SEQ ID NO:1, which comprises “AAC” corresponding to the aforementioned amino acid residues. See the following boxed “AAC” codons in SEQ ID NO:1.

    PNG
    media_image1.png
    28
    543
    media_image1.png
    Greyscale

The “AAC” codon that corresponds to each of positions 56 and 58 in SEQ ID NO:2 encodes Asn (asparagine), not “Asp” (aspartic acid). Hence, the instant specification discloses factually incorrect sequence information, or this application fails to explain the origin of SEQ ID NO:2. Appropriate correction and/or clarification is required. 
3. Figure 4 contains two lines of nucleotide sequences (unclear whether each line is a distinct nucleotide sequence or the two lines are a contiguous sequence) without appropriate SEQ ID NO(s). Appropriate correction is required. See below for guidelines. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide sequences appearing in the drawings, see Figure 4, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0136119 A1) in view of Choi et al. (KR 20170041363 A; English language abstract and title only) and Gao et al. (US 2017/0166925 A1).
Solely for compact prosecution purpose, SEQ ID NO:2 claimed in the instant case will be interpreted as containing Asn residues at positions 56 and 58. See the specification objection above. 
Kim teaches making “a recombinant vector” comprising a “nucleic acid molecule encoding the AIMP2-DX2 protein having an amino acid sequence of SEQ ID NO:2”, wherein the nucleic acid molecule comprises SEQ ID NO:1, wherein the vector comprises a human cytomegalovirus (CMV) promoter operably linked to the AIMP2-DX2-encoding nucleic acid sequence. See claims 1-3; paragraphs 0015, 0038, 0057-0058, and 0061-0063.
It is noted that Kim’s SEQ ID NO:1 is 100% identical to SEQ ID NO:1 claimed in the instant case. Further, Kim’s SEQ ID NO:2 is 100% identical to SEQ ID NO:2 claimed in the instant case when positions 56 and 58 are interpreted as above. 
Kim does not teach that the AIMP2-DX2-encoding recombinant vector also comprises miR-142-3p-binding sites.
Choi teaches making a vector encoding “AIMP2 lacking exon 2 (AIMP2-DX2)”, which is useful for “suppressing apoptosis, improving movement disorders, and suppressing oxidative stress, and thus may be widely used for effective prevention and treatment of neurodegenerative disorders”. See the entire English language abstract. 
Gao teaches making a recombinant adeno-associated virus (rAAV) that “harbors a transgene engineered to express an RNA transcript that comprises a binding site of at least one immune-associated miRNA”, wherein the immune-related miRNA is “miR-142-3p” and the rAAV containing “two tandem” or “at least two” miRNA binding sites (BS) such as “miR-142BS” help “reduce immune response against rAAV-derived transgene products”, wherein the miRNA BS are “the reverse complement of specific miRNAs expressed in immune cells” such that the sequence of miR-142-3p BS is 5’-TCCATAAAGTAGGAAACACTACA (SEQ ID NO:20), wherein the miRNA BS also “function to reduce the presentation of transgenes through the antigen presentation pathways.” See paragraphs 0020, 0093, 0095; Table 2.  
It is noted that Gao’s SEQ ID NO:20 is 100% identical to SEQ ID NO:5 claimed in the instant case. 
Gao teaches that “incorporating miR-142 binding sites sustained OVA [transgene] expression with negligible IgG1 level in vivo” and that “incorporating miR-142-3p binding sites inhibits transgene expression in antigen presenting cells, but not in muscle cells.” See paragraphs 0017 and 0102. 
See also Gao’s claims 20, 25, 28-29 copied below.

    PNG
    media_image2.png
    78
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    41
    428
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    121
    429
    media_image4.png
    Greyscale

Gao teaches that the rAAV comprises a promoter operably linked to the transgene, wherein the promoter can be the “cytomegalovirus (CMV) promoter” or the “zinc-inducible sheep metallothionine (MT) promoter” See paragraphs 0035-0038.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate at least two miR-142-3p binding sites into the AIMP2-DX2-encoding vector of Kim or Choi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to express AIMP2-DX2 in target cells without inducing unwanted immune responses, because making a recombinant vector encoding AIMP2-DX was an art-recognized goal for research and/or drug development purposes as evidenced by Kim and Choi, wherein Choi especially taught that a vector encoding AIMP2-DX2 may be developed as a potential pharmaceutical composition, and because incorporating at least two, tandem miR-142-3p binding sites into a transgene-expressing vector was an art-recognized methodology for inducing a therapeutic gene/protein expression in cells without activating immune cells and immune responses as evidenced by Gao. Further, since use of a recombinant AAV vector comprising a CMV or MT promoter operably linked to a desired transgene further comprising miR-142-3p binding sites in the 3’ region was known in the art as taught by Gao, and since all necessary nucleotide/amino acid sequence information pertaining to SEQ ID NOs:1, 2,  and 5 claimed in the instant case was available in the prior art as evidenced by Kim and Gao as explained above, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed subject matter by merely assembling the necessary elements in an operable manner within the skills/techniques of an ordinarily skilled artisan in the relevant art.
Accordingly, claims 1-12 and 17-20 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,431,393 B2 in view of Choi et al. (KR 20170041363 A; English language abstract and title only) and Gao et al. (US 2017/0166925 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘393 patent claims drawn to a nucleic acid molecule/vector comprising SEQ ID NO:1 that encodes AIMP2-DX2 protein of SEQ ID NO:2. It would have been obvious to one of ordinary skill in the art to further incorporate at least two miR-142-3p binding sites having SEQ ID NO:5 claimed in the instant case into the nucleic acid molecule/vector of the ‘393 patent claims, thereby arriving at the instant claims, in order to express AIMP2-DX2 without inducing unwanted immune responses when used as a potential pharmaceutical composition “for effective prevention and treatment of neurodegenerative disorders” in view of the teachings of Gao and Choi as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA H SHIN/Primary Examiner, Art Unit 1635